Citation Nr: 0524983	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-02 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial schedular rating greater than 10 
percent for postoperative degenerative joint disease of the 
right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a travel 
board hearing before the undersigned Veterans Law Judge (VLJ) 
in July 2005.  

The veteran's service medical records (SMRs) reflect that the 
veteran injured his knee while in service in July 1964.  The 
veteran was diagnosed with a dislocation of the right medial 
meniscus.  An arthrotomy was performed and the meniscus was 
removed.  

The veteran submitted an original claim for service 
connection in July 2002.  Service connection was granted for 
degenerative joint disease of the right knee with an 
effective date of July 10, 2002.

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 10 
percent rating from July 10, 2002.  As such, separate ratings 
can be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran was last examined by VA in July 2003.  At that 
time he had no knee crepitus and 140 degrees of range of 
motion, but there was no assessment of whether the veteran 
had any residual instability of the knee.  The veteran has 
continued to complain of constant pain in his right knee and 
testified in July 2005 that he has experienced episodes of 
his knee giving way, resulting in falls.  He reported that 
his knee gave way on average about once a month.  No 
assessment has been made as to the degree that functional 
impairment due to problems such as pain causes in terms that 
can be equated to the rating criteria.  A new examination is 
therefore required in order to assess the veteran's current 
status, including all functional impairments.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should also schedule a VA 
orthopedic examination to determine 
the nature and extent of the 
veteran's right knee disability.  
All necessary tests and studies, 
including range of motion studies 
should be conducted.  The orthopedic 
examination report must discuss any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and provide an 
opinion as to how these factors 
result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups.  
All losses of function should be 
equated to additional degrees of 
limitation of motion (beyond that 
shown clinically), if possible.  
This should be done both in terms of 
flexion and extension.  It should be 
noted whether the veteran 
experiences any lateral instability, 
and if so whether it is slight, 
moderate, or severe.

2.  After the requested development 
has been completed, the RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this remand.  If the report is 
deficient in any manner, it should 
be returned to the examiner.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  Consideration should be 
given to the possibility of staged 
ratings and to the possibility of 
separate ratings based on 
instability, limitation of flexion, 
and limitation of extension.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

